Notice of Pre-AIA  or AIA  Status
The present application, filed on or after September 29, 2017, is being examined under the first inventor to file provisions of the AIA .
Detailed action 
Claims 1-23 are pending and are being considered.
Claims 1, 3, 6, 8, 10, 13, 14, 16, 18, 20 and 21 have been amended.

Response to 103
	Applicants arguments filed on 07/20/2022 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The arguments do not apply to the current art being used.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 16 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation “in response to identifying, among the plurality of decryption keys, a decryption key for decrypting the encrypted request: prompting for an approval for the nearby computing device to access the wireless network…..” it’s not clear how the approval for accessing the network is prompted based on identifying the decryption key without even decrypting the encrypted request that corresponds to the nearby device seeking the access to the wireless network. It seems like the approval of nearby computing device to access the wireless network is based on decrypting the encrypted request and extracting the information in the encrypted request that corresponds to the nearby computing device seeking to access the wireless network. See Spec on [0089-0092] discloses “the computing device 102-1 can determine whether it has access to a device key 124 associated with the nearby computing device 102-2 for decrypting the encrypted request…. upon successfully identifying a device key 124 for decrypting the encrypted request, the computing device 102-1 can identify the device ID 123 that corresponds to the device key… subsequent to decrypting the encrypted request, the computing device 102-1 can extract an indication (included in the encrypted request) of a unique wireless network identifier associated with a specific wireless network 130 that the nearby computing device 102- 2 is seeking to access…..the computing device 102-1 can display a notification (in accordance with the indication) to a user of the computing device 102- 1. For example, when the unique wireless network identifier indicates the specific wireless network 130, the notification can request that the user approve the nearby computing device 102- 2 access to the specific wireless network 130”
Dependent claims 2-7, 9-15, 17-20 and 22-23 are also rejected under 112b because they do not cure the deficiencies of independent claims.
                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4, 7-8, 10-11, 14, 16, 18, 19, 21 and22 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20160205087) in view of Alexander (US 20150278510) and in view of Baig (US 20130103948).
Regarding claim 1 An teaches a method for sharing access to a wireless network, the method comprising, at a computing device in possession of a password for the wireless network: (An on [abstract] teaches method for managing and sharing wireless password from server);
receiving, from a nearby computing device, a request to access the wireless network, 
 (An on [0018] teaches the non-administrative/guest user uses a terminal (i.e. nearby computing device) to send a sharing request for the login password of a nearby authenticated wireless network to password sharing server (i.e. computing device). See on [0030] teaches the guest user of non-administrative terminal 20 can use an application executing on non-administrative terminal 20 to send a sharing request, including identifying information of nearby wireless networks (including wireless network 30), to wireless network login password sharing server);
(An on [0018] teaches when a non-administrative or guest user desires to gain access to an authenticated wireless network (e.g., a wireless network for which the login password has been authorized to be shared by the wireless network login password sharing server. See on [0028-0029] teaches receive a sharing authorization notification from authorization module 103 in the event that wireless network 30 was authenticated by administrative terminal 10);
and in response to receiving the approval: providing the password to the nearby computing devic(An on [0018] teaches  the wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. The non-administrative/guest terminal that received the login password can use that login password to log in to the authenticated wireless network to gain access to perform online operations. See on [0031] teaches Due to having previously received the sharing authorization notification from authorization module 103, sharing module 104 responds to the sharing request submitted by non-administrative terminal 20 for wireless network 30 authenticated by the administrative terminal, administrative terminal 10, and shares with non-administrative terminal 20 the login password for wireless network).
An teaches the received password from server are not visible to the user of the terminal device (An on [0090]) but fails to explicitly teach determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another and accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Alexander from analogous art teaches determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Alexander on [0006, 0022-0023 and 0031] teaches password sharing between server and mobile device based on user od device who are at a geographic location, within a geographical threshold around the geographic location (e.g., with ten meters, a mile, ten miles, etc.) or within a geographic area).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alexander into the teaching of An by sharing the password in a format not visible to the user of device and when the device is within pre-determined geographic threshold of the server. One would be motivated to do so in order to enhance the security of the password storing and providing to system by only sharing password when known user device is within predetermined location threshold and further prevents the user to share the password to other devices not authorized to access wireless network since the password format is not visible to the user (Alexander on [0001 and 0008]).
	The combination fails to explicitly teach wherein the request is encrypted using an encryption key that corresponds to the nearby computing device, accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Baig from analogous art teaches wherein the request is encrypted using an encryption key that corresponds to the nearby computing device (Baig on [0036] teaches encrypting PIN block data using public key of the PIN pad 202, wherein the PIN pad device includes a computer processor for performing operation);
accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.):
in response to identifying, among the plurality of decryption keys, a decryption key for decrypting the encrypted request: (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baig into the combined teaching of An and Alexander by identifying a decryption key from plurality of decryption keys to decrypt the encrypted request. One would be motivated to do so in order to enhance the security of the sensitive data transmitted between two network devices (Baig on [0003]).

Regarding claim 8 An teaches a computing device in possession of a password for a wireless network and configured to share access to the wireless network, the computing device comprising (An on [0004] teaches device for managing and sharing password to access wireless network); 
at least one processor; and at least one memory storing instructions, that when executed by the at least one processor, cause the computing device to carry out steps that include: (An on [0014] teaches a device having a processor to executes instruction stored on memory. See also Fig 6 and text on [0102-0104] teaches a processor to execute instruction stored on memory);P34946US1/27520US.13Amendment submitted with RCE Application No. 15/721,133 
receiving, from a nearby computing device, a request to access the wireless network, 
 (An on [0018] teaches the non-administrative/guest user uses a terminal (i.e. nearby computing device) to send a sharing request for the login password of a nearby authenticated wireless network to password sharing server (i.e. computing device). See on [0030] teaches the guest user of non-administrative terminal 20 can use an application executing on non-administrative terminal 20 to send a sharing request, including identifying information of nearby wireless networks (including wireless network 30), to wireless network login password sharing server);
(An on [0018] teaches when a non-administrative or guest user desires to gain access to an authenticated wireless network (e.g., a wireless network for which the login password has been authorized to be shared by the wireless network login password sharing server. See on [0028-0029] teaches receive a sharing authorization notification from authorization module 103 in the event that wireless network 30 was authenticated by administrative terminal 10);
and in response to receiving the approval: providing the password to the nearby computing devic(An on [0018] teaches  the wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. The non-administrative/guest terminal that received the login password can use that login password to log in to the authenticated wireless network to gain access to perform online operations. See on [0031] teaches Due to having previously received the sharing authorization notification from authorization module 103, sharing module 104 responds to the sharing request submitted by non-administrative terminal 20 for wireless network 30 authenticated by the administrative terminal, administrative terminal 10, and shares with non-administrative terminal 20 the login password for wireless network).
An teaches the received password from server are not visible to the user of the terminal device (An on [0090]) but fails to explicitly teach determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another and accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Alexander from analogous art teaches determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Alexander on [0006, 0022-0023 and 0031] teaches password sharing between server and mobile device based on user od device who are at a geographic location, within a geographical threshold around the geographic location (e.g., with ten meters, a mile, ten miles, etc.) or within a geographic area).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alexander into the teaching of An by sharing the password in a format not visible to the user of device and when the device is within pre-determined geographic threshold of the server. One would be motivated to do so in order to enhance the security of the password storing and providing to system by only sharing password when known user device is within predetermined location threshold and further prevents the user to share the password to other devices not authorized to access wireless network since the password format is not visible to the user (Alexander on [0001 and 0008]).
	The combination fails to explicitly teach wherein the request is encrypted using an encryption key that corresponds to the nearby computing device, accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Baig from analogous art teaches wherein the request is encrypted using an encryption key that corresponds to the nearby computing device (Baig on [0036] teaches encrypting PIN block data using public key of the PIN pad 202, wherein the PIN pad device includes a computer processor for performing operation);
accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.):
in response to identifying, among the plurality of decryption keys, a decryption key for decrypting the encrypted request: (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baig into the combined teaching of An and Alexander by identifying a decryption key from plurality of decryption keys to decrypt the encrypted request. One would be motivated to do so in order to enhance the security of the sensitive data transmitted between two network devices (Baig on [0003]).

Regarding claim 16 An teaches At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device in possession of a password for a wireless network, cause the computing device to share access to the wireless network by carrying out steps that include: (An on [0014] teaches a device having a processor to executes instruction stored on memory. See also Fig 6 and text on [0102-0104 and 0108-0109] teaches a processor to execute instruction stored on memory for managing sharing of wireless network login passwords);
receiving, from a nearby computing device, a request to access the wireless network, 
 (An on [0018] teaches the non-administrative/guest user uses a terminal (i.e. nearby computing device) to send a sharing request for the login password of a nearby authenticated wireless network to password sharing server (i.e. computing device). See on [0030] teaches the guest user of non-administrative terminal 20 can use an application executing on non-administrative terminal 20 to send a sharing request, including identifying information of nearby wireless networks (including wireless network 30), to wireless network login password sharing server);
(An on [0018] teaches when a non-administrative or guest user desires to gain access to an authenticated wireless network (e.g., a wireless network for which the login password has been authorized to be shared by the wireless network login password sharing server. See on [0028-0029] teaches receive a sharing authorization notification from authorization module 103 in the event that wireless network 30 was authenticated by administrative terminal 10);
and in response to receiving the approval: providing the password to the nearby computing devic(An on [0018] teaches  the wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. The non-administrative/guest terminal that received the login password can use that login password to log in to the authenticated wireless network to gain access to perform online operations. See on [0031] teaches Due to having previously received the sharing authorization notification from authorization module 103, sharing module 104 responds to the sharing request submitted by non-administrative terminal 20 for wireless network 30 authenticated by the administrative terminal, administrative terminal 10, and shares with non-administrative terminal 20 the login password for wireless network).
An teaches the received password from server are not visible to the user of the terminal device (An on [0090]) but fails to explicitly teach determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another and accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Alexander from analogous art teaches determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Alexander on [0006, 0022-0023 and 0031] teaches password sharing between server and mobile device based on user od device who are at a geographic location, within a geographical threshold around the geographic location (e.g., with ten meters, a mile, ten miles, etc.) or within a geographic area).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alexander into the teaching of An by sharing the password in a format not visible to the user of device and when the device is within pre-determined geographic threshold of the server. One would be motivated to do so in order to enhance the security of the password storing and providing to system by only sharing password when known user device is within predetermined location threshold and further prevents the user to share the password to other devices not authorized to access wireless network since the password format is not visible to the user (Alexander on [0001 and 0008]).
	The combination fails to explicitly teach wherein the request is encrypted using an encryption key that corresponds to the nearby computing device, accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Baig from analogous art teaches wherein the request is encrypted using an encryption key that corresponds to the nearby computing device (Baig on [0036] teaches encrypting PIN block data using public key of the PIN pad 202, wherein the PIN pad device includes a computer processor for performing operation);
accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.):
in response to identifying, among the plurality of decryption keys, a decryption key for decrypting the encrypted request: (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baig into the combined teaching of An and Alexander by identifying a decryption key from plurality of decryption keys to decrypt the encrypted request. One would be motivated to do so in order to enhance the security of the sensitive data transmitted between two network devices (Baig on [0003]).
Regarding claim 21 An teaches At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device (An on [0014] teaches a device having a processor to executes instruction stored on memory. See also Fig 6 and text on [0102-0104 and 0108-0109] teaches a processor to execute instruction stored on memory);
enable the computing device to access a wireless network, by carrying out steps that include: (An on [0004] teaches device for managing and sharing password to access wireless network);
providing, to a nearby computing device, a request to access the wireless network, (An on [0018] teaches the non-administrative/guest user uses a terminal (i.e. nearby computing device) to send a sharing request for the login password of a nearby authenticated wireless network to password sharing server (i.e. computing device). See on [0030] teaches the guest user of non-administrative terminal 20 can use an application executing on non-administrative terminal 20 to send a sharing request, including identifying information of nearby wireless networks (including wireless network 30), to wireless network login password sharing server);
receiving the password to the nearby computing devic(An on [0018] teaches  the wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. The non-administrative/guest terminal that received the login password can use that login password to log in to the authenticated wireless network to gain access to perform online operations. See on [0031] teaches Due to having previously received the sharing authorization notification from authorization module 103, sharing module 104 responds to the sharing request submitted by non-administrative terminal 20 for wireless network 30 authenticated by the administrative terminal, administrative terminal 10, and shares with non-administrative terminal 20 the login password for wireless network).
An teaches the received password from server are not visible to the user of the terminal device (An on [0090]) but fails to explicitly teach determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another and accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Alexander from analogous art teaches determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Alexander on [0006, 0022-0023 and 0031] teaches password sharing between server and mobile device based on user od device who are at a geographic location, within a geographical threshold around the geographic location (e.g., with ten meters, a mile, ten miles, etc.) or within a geographic area).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alexander into the teaching of An by sharing the password in a format not visible to the user of device and when the device is within pre-determined geographic threshold of the server. One would be motivated to do so in order to enhance the security of the password storing and providing to system by only sharing password when known user device is within predetermined location threshold and further prevents the user to share the password to other devices not authorized to access wireless network since the password format is not visible to the user (Alexander on [0001 and 0008]).
	The combination fails to explicitly teach wherein the request is encrypted using an encryption key that corresponds to the nearby computing device, accessing a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, wherein the other computing devices include the nearby computing device, however Baig from analogous art teaches wherein the request is encrypted using an encryption key that corresponds to the nearby computing device (Baig on [0036] teaches encrypting PIN block data using public key of the PIN pad 202, wherein the PIN pad device includes a computer processor for performing operation);
identifying, among a plurality of decryption keys that are accessible to the computing device and correspond to other computing devices that are known to the computing device, a decryption key for decrypting the encrypted request (Baig on [0019] teaches the private key corresponds to the public-private key pair of the PIN pad device reside on server of processor 208 (i.e. computing device having access to decryption key). See on [0031 and 0037] teaches encrypted payload containing the encrypted PIN block and key serial number transmitted to the processor 208, wherein the key serial number for identifying private key of plurality of private keys. See also on [claim 12] teaches  the acquirer processor to identify from a plurality of private keys the correct private key corresponding to the public key used to encrypt the PIN block.):
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baig into the combined teaching of An and Alexander by identifying a decryption key from plurality of decryption keys to decrypt the encrypted request. One would be motivated to do so in order to enhance the security of the sensitive data transmitted between two network devices (Baig on [0003]).
Regarding claim 3, 10 and 18 the combination of An, Alexander and Baig teaches all the limitation of claim 1, 8, and 16 respectively, An further teaches prior to receiving the approval:P34946US1/27520US.13Response to Office Action dated June 20, 2019Application No. 15/721,133 presenting, in a user interface displayed on display device with which the computing device is communicably coupled, a notification that the nearby computing device is requesting to access the wireless network  (An on [0031-0032] teaches receiving the sharing authorization notification from authorization module 103, responds to the sharing request submitted by non-administrative terminal 20 for wireless network 30 and shares with non-administrative terminal 20 the login password for wireless network 30 authenticated by the administrative terminal. See on [0004, 0024, 0028-0030 and 0054] teaches a user can select a selectable element displayed in a user interface displayed in one of such devices to upload the WiFi password via an application installed on the device to a server such that the WiFi password can be shared with other users);
wherein the user interface includes a user interface element that enables a user to approve the nearby computing device to access the wireless network, and the approval corresponds to a selection of the user interface element (An on [0004, 0024, 0028-0030 and 0054] teaches a user can select a selectable element displayed in a user interface displayed in one of such devices to upload the WiFi password via an application installed on the device to a server such that the WiFi password can be shared with other users).
Regarding claim 4, 11, 19  and 22 the combination of An, Alexander and Baig teaches all the limitation of claim 1, 8, 16 and 21 respectively, the combination of An and the cited portion of Alexander fails to teach wherein the information renders the nearby computing device incapable of accessing wireless network after a threshold period of time is satisfied , however Alexander on different section further teaches the nearby computing device incapable of accessing wireless network after a threshold period of time is satisfied (Alexander on [0005, 0019-0022, 0030 and 0033] teaches the signal can also include a time, a date, a time range and a date range. The password can be shared with other users at the time and date, within a temporal threshold around the time and date or within the time and date range).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alexander cited in different section into the teaching of An by sharing the password for certain period of time. One would be motivated to do so in order to enhance the security of the password storing and providing to system by only sharing password when known user device is within predetermined location threshold and making the password incapable for accessing the network after certain period of time (Alexander on [0001 and 0008]).
Regarding claim 7 and 14 the combination of An, Alexander and Bartlett teaches all the limitation of claim 1 and 8 respectively, An further teaches wherein the method further comprises, prior to providing the password to the nearby computing device (An on [0016] teaches the wireless network requires a terminal to provide the correct login password before the terminal is permitted to log in to the network).
establishing a secure communication link with the nearby computing device to enable the computing device to provide the password to the nearby computing device in a secure manner (An on [0016, 0054 and 0081] teaches A non-administrative user using a non-administrative terminal may seek to log in to a password-protected authenticated wireless network nearby to the non-administrative terminal's current geographic location. For example, the non-administrative user may comprise a user who is a visitor to an establishment/business that provides a password protected wireless network).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20160205087) in view of Alexander (US 20150278510) in view of Baig (US 20130103948) and further in view of Bartlett et al (hereinafter Bartlett) (US 20180316658).

Regarding claim 6, 13 and 20 the combination of An, Alexander and Baig teaches all the limitation of claim 1, 8, and 16 respectively, the combination fails to explicitly teach wherein providing the password to the nearby computing device causes the nearby computing device to enter the password into a password input field that is displayed on the nearby computing device, however  Bartlett teaches wherein providing the password to the nearby computing device causes the nearby computing device to enter the password into a password input field that is displayed on the nearby computing device (Bartlett on [0246-0250] teaches he IoT device is configured as an external keyboard device, capable of transmitting alphanumeric characters over the I/O port. A browser-based app such as a plugin receives the User password automatically   enters the data into the appropriate fields of the website to authenticate the user).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bartlett into the combined teaching of An, Alexander and Baig by causing the nearby computing device to enter the password into password input field. One would be motivated to do so in order to securely provide the password requested by the user mobile device for accessing a service by automatically entering the password into password input field and the shared password requestee by the user mobile device will not be visible to the user (Bartlett on [0001]).

Claims 2, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20160205087) in view of Alexander (US 20150278510) in view of Baig (US 20130103948)  and further in view of Ziraknejad et al (hereinafter Ziraknejad) (US 10231128).

Regarding claim 2, 9 and 17 the combination of An, Alexander and Baig teach all the limitation of claim 1, 8, and 16 respectively, the combination fails to explicitly teach wherein the proximity strength threshold is associated with a Received Signal Indication (RSSI) that is established by a wireless communications component of the computing device, however  Ziraknejad  from analogous art teaches  wherein the proximity strength threshold is associated with a Received Signal strength Indication (RSSI) that is established by a wireless communications component of the computing device (Ziraknejad on [Col 3 line 20-40, Col 8 line 20-40 and Col 20 line 45-60] teaches receiving the message from the second electronic device, identifying, based on the message, the second electronic device or a user associated with the second electronic device; and accessing data indicating a signal strength threshold designated for the second electronic device or a user associated with the second electronic device, wherein the signal strength threshold indicates a signal strength that represents a user-selected level of proximity for providing access to the first electronic device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An, Alexander and Baig by having proximity strength threshold is associated with a Received Signal Strength Indication (RSSI). One would be motivated to do so in order to grant access to a user based on the proximity of trusted device and a user can automatically unlock or otherwise obtain access to a resource by simply bringing a trusted device in proximity of the resource (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).

Regarding claim 15 the combination of An, Alexander and Baig teaches all the limitation of claim 14 above, An further teaches wherein the user information associated with the nearby computing device includes a device identifier (An on [0048, 0056 and 0083] identifying information include the name of the wireless network (SSID, Service Set Identifier), the physical location of the wireless router (MAC, Media Access Control) associated with the wireless network, or geographic location information (GPS, Global Positioning System) associated with the wireless network).
The combination fails to explicitly teach computing device manages a data structure that correlates the device identifier to a key that establishes the secure communication link, however Ziraknejad from analogues art teaches computing device manages a data structure that correlates the device identifier to a key that establishes the secure communication link (Ziraknejad on [Col 7 line 65-67 and col 8 line 1-5] the device 110 and the resource 120 may store identifiers that allows the devices to identify each other, the resource 120 may store encryption keys or shared secret information (e.g., a unique link key corresponding to the pairing of the device 110 with the resource 120) allowing the devices to communicate securely or prove their identity to each other. See also on [Col 13 line 1-5] teaches the mobile device 110 can store a device identifier for the resource 120, and the device the resource 120 can store and identifier for the device 110).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An, Alexander and Baig by correlating device identifier with a key used for establishing communication. One would be motivated to do so in order to grant access to a user based on key associated with a device identifier from which the request for password sharing was initiated, thereby establishing a secure unique link for sharing the password with the device (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).

Claims 5, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20160205087) in view of Alexander (US 20150278510) in view of Baig (US 20130103948) and further in view of Ferguson-Jarnes et al (hereinafter Ferguson-Jarnes) (US 20140233545).

Regarding claim 5, 12 and 23 the combination of An, Alexander and Baig teaches all the limitations of claim 4, 11 and 22 respectively, the combination fails to explicitly teach wherein the password is a pre-shared key (PSK) for a WiFi Protected Access (WPA) network or a WiFi Protected Access II (WPA2) network, however Ferguson-Jarnes from analogous art teaches wherein the password is a pre-shared key (PSK) for a WiFi Protected Access (WPA) network or a WiFi Protected Access II (WPA2) network (Ferguson-Jarnes on [0020, 0026-0027, 0037-0038 and 0054] teaches a Pre-Shared Key (PSK), a Wired Equivalent Privacy (WEP) encryption key, a Wi-Fi Protected Access ( WPA1/WPA2) password, a Wi-Fi Protected Access ( WPA)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ferguson-Jarnes into the combined teaching of An, Alexander and Bartlett by having password format as pre-shared key of WPA1/WPA2. One would be motivated to do so in order to establish a secure wireless network connection with the wireless device by sharing a password in a format which is not visible to the user to enhance the security of password (Ferguson-Jarnes on [0020 and 0026-0027). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/Examiner, Art Unit 2436